Additional Conclusions of Fact. — In compliance with the motion of W.N. Bemis, receiver, we find the following additional conclusions of fact, to-wit:
1. The Greenville yard and properties sold by Brown to Goolsby, was the only yard owned and operated by the East Line Lumber Company exclusively for the retail of lumber.
2. At the time Goolsby bought, he knew that Brown a short time theretofore had attempted to sell the Greenville yard to another for the purpose of paying the debt to the Greenville Bank.
3. The indebtedness of the East Line Lumber Company amounted to about $35,000. The assets were as follows:
Milling properties and real estate ......... $30,000 Notes and accounts .........................  30,000
4. At the time of the sale to Goolsby, the assets would not have sold for enough to pay the indebtedness.
5. At the time of sale to Goolsby, the said company had not procured from its creditors an extension of time on its indebtedness.
6. There is no evidence, we take it, going to show that Goolsby was, or was not, a party to the receivership proceedings in the District Court of Marion County, Texas.
The foregoing conclusions are founded on the findings of the court below, which are supported by the evidence. *Page 368